Title: To George Washington from Nathan Rice, 30 May 1781
From: Rice, Nathan
To: Washington, George


                        May it please your Excellency

                            West Point May 30th 1781
                        
                        The Bearer Captain Cooper of the 4th Massachusetts Regt hath represented to me that the peculiar situation of
                            his family renders his continuing longer in service very inconvenient. & wishes to have permission to resign.
                        Captain Drew who was formerly in the same Regiment, but being a Prisoner when the late arrangement was made,
                            was by mistake derangd— he is anctious to continue in service & is ready to take Captain Coopers Place, could it be permitted. I could wish if your Excellency thinks proper that Captain Cooper might be indulged in his request. He
                            hath obtaind the necessary Certificates. I have the Honor to be with the utmost respect Your Excellencys most Obedt very
                            humble Servant
                        
                            N. RICE Majr Commanding the 4th M. Regt

                        
                    